       Case 2:09-cr-00441-HB Document 34 Filed 07/28/20 Page 1 of 8



                IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                :           CRIMINAL ACTION
                                        :
             v.                         :
                                        :           NO. 09-441
ROBERT GORDON                           :


                               MEMORANDUM

Bartle, J.                                          July 28, 2020

          The Court has before it the motion of defendant Robert

Gordon for compassionate release under 18 U.S.C. § 3582(c)(1)(A).

                                    I

          On October 10, 2008, the District Attorney of

Philadelphia charged defendant with aggravated assault, in

violation of 18 Pa. Cons. Stat. § 2702; possession of a firearm

as a prohibited person, in violation of 18 Pa. Cons. Stat.

§ 6105; and discharge of a firearm into an occupied structure,

in violation of 18 Pa. Cons. Stat. § 2707.        On July 1, 2009,

while these charges were pending in the Court of Common Pleas

for Philadelphia County, a grand jury in the Eastern District of

Pennsylvania returned a two-count federal indictment charging

defendant with possession of a firearm following a felony

conviction, in violation of 18 U.S.C. §§ 922(g)(1) and 924(e).

On December 15, 2009, defendant pleaded guilty to the charges in

the federal indictment before this Court and subsequently

pleaded guilty to the state charges pursuant to a negotiated
        Case 2:09-cr-00441-HB Document 34 Filed 07/28/20 Page 2 of 8



guilty plea.     With respect to the state charges, defendant was

sentenced to five to ten years imprisonment “to run concurrently

with sentence defendant may receive on any other currently open

matter.”   Subsequently, this Court sentenced defendant to 188

months’ imprisonment, followed by five years of supervised

release.   Defendant is currently serving his sentence at the

Federal Correctional Institution in Schuylkill, Pennsylvania. It

appears that at present time, his estimated release date is

November 15, 2029.1

                                    II

           Defendant’s motion for compassionate release relies on

section 3582(c)(1)(A)(i) as recently amended by the First Step

Act.   It provides, in relevant part:

           The court may not modify a term of imprisonment once
           it has been imposed except that—

           (1)    in any case—
                 (A)   the court, upon motion of the
                 Director of the Bureau of Prisons, or
                 upon motion of the defendant after the
                 defendant has fully exhausted all
                 administrative rights to appeal a
                 failure of the Bureau of Prisons to
                 bring a motion on the defendant’s behalf
                 or the lapse of 30 days from the receipt
                 of such a request by the warden of the
                 defendant’s facility, whichever is
                 earlier, may reduce the term of

1    Defendant has a related civil matter pending before this
Court. See Robert Gordon v. Scott Finley, No. 20-CV-0224. The
resolution of said civil matter may impact defendant’s estimated
release date. However, that matter and the issues raised
therein, are not relevant to this particular motion.
                                    -2-
       Case 2:09-cr-00441-HB Document 34 Filed 07/28/20 Page 3 of 8



                imprisonment (and may impose a term of
                probation or supervised release with or
                without conditions that does not exceed
                the unserved portion of the original
                term of imprisonment), after considering
                the factors set forth in section 3553(a)
                to the extent that they are applicable,
                if it finds that—
                      (i) extraordinary and compelling
                      reasons warrant such a reduction
                      . . .

                and that such reduction is consistent
                with applicable policy statements issued
                by the Sentencing Commission.

            Defendant has exhausted his administrative remedies,

and we turn first to the elements that a defendant must meet

under section 3582(c)(1)(A)(i) to obtain a reduction in

sentence.   It provides that a court may order compassionate

release for “extraordinary and compelling reasons” but only if

the reduction in sentence is “consistent with applicable policy

statements of the Sentencing Commission.”

            Congress has also enacted 28 U.S.C. § 994(t) which

provides:

            The Commission, in promulgating general
            policy statements regarding the sentencing
            modification provisions in section
            3582(c)(1)(A) of title 18, shall describe
            what should be considered extraordinary and
            compelling reasons for sentence reduction,
            including the criteria to be applied and a
            list of specific examples. Rehabilitation of
            the defendant alone shall not be considered
            an extraordinary and compelling reason.




                                   -3-
       Case 2:09-cr-00441-HB Document 34 Filed 07/28/20 Page 4 of 8



The application note 1(A) of section 1B1.13 of the Sentencing

Guidelines explains that “extraordinary and compelling reasons”

exist where the defendant is:      (1) “suffering from a terminal

illness” including among others “advanced dementia”;

(2) “suffering from a serious physical or medical condition”;

(3) “suffering from a serious functional or cognitive

impairment”; or (4) “experiencing deteriorating physical or

mental health because of the aging process.”        The latter three

grounds also require that the impairment “substantially

diminishes the ability of the defendant to provide self-care

within the environment of a correctional facility and from which

he or she is not expected to recover.”

                                   III

          Defendant asserts that his motion for compassionate

release should be granted because:       (1) he “was diagnosed with

hypertension (BP), high cholesterol, and epilepsy”; (2) his

older sister “has severe nerve damage in her back and legs” and

needs help; (3) during his incarceration, he completed several

nutritional, health, and vocational classes, as well as obtained

his “flaggers” and “OSHA” licenses; and (4) he “pled out to 188

months” and has a “remainder of 9 years left on [his] sentence.”

          The Government opposes defendant’s motion.          It

maintains that defendant has not stated appropriate reasons for

compassionate release.    The Government asserts that defendant

                                   -4-
       Case 2:09-cr-00441-HB Document 34 Filed 07/28/20 Page 5 of 8



does not have any underlying health conditions that would make

him eligible for compassionate release and that he merely

“presents a concern only based on the risk of acquiring COVID-19

in the prison environment.”     According to the Government,

defendant also fails to carry his burden for reduction of

sentence because good behavior and family circumstances are not

a basis for relief and do not meet the “circumstances identified

the [sentencing] guideline[s].”

           The Government disputes defendant’s characterization

that his medical conditions are as serious as he claims.              It

maintains that the defendant’s medical conditions are “well

controlled with treatment in BOP custody” and based on a review

of the defendant’s medical records, he does not present any

conditions that would place him at a higher risk for severe

illness from COVID-19.    The Government notes that defendant “is

not eligible for compassionate release because he has not

pointed to any condition that he currently has that is on the

CDC’s list of certain high-risk conditions.”        According to the

Government, defendant is “fully ambulatory and engages in all

normal activities of daily living.”

          Defendant’s BOP medical records establish that he is

currently 44 years old with “essential (primary) hypertension”

and high cholesterol.    With respect to defendant’s epilepsy, the

medical records include a notation from January 2019 as to

                                   -5-
       Case 2:09-cr-00441-HB Document 34 Filed 07/28/20 Page 6 of 8



seizures, which states: “none for last 5 years or longer.”

Defendant has been prescribed medicine for his blood pressure

and his cholesterol and “reports taking Rx consistently.”             There

is no evidence that defendant ever sought or received treatment

while incarcerated for any serious episode related to his stated

medical conditions.

          The Court is, of course, mindful of the devastating

worldwide pandemic and the special dangers the highly contagious

coronavirus poses for the defendant and all others in prison.

However, the COVID-19 pandemic does not warrant the release of

every federal prisoner with health conditions that make them

more susceptible to the disease.      See United States v. Roeder,

2020 WL 1545872, at *3 (3d Cir. Apr. 1, 2020).         The Bureau of

Prisons, including FCI Schuylkill, has in place protocols to

deal with this disease, and the Attorney General has issued two

directives to the Bureau of Prisons concerning early release of

inmates, which it is following.

          Based on the current record, defendant has not

established that his high blood pressure, cholesterol, and

epilepsy constitute serious medical conditions as defined in the

Sentencing Guidelines.    The serious medical condition under the

Sentencing Guidelines must be an impairment which “substantially

diminishes the ability of the defendant to provide self-care

within the environment of a correctional facility and from which

                                   -6-
       Case 2:09-cr-00441-HB Document 34 Filed 07/28/20 Page 7 of 8



he or she is not expected to recover.”       Defendant clearly does

not meet this requirement.

           Even if he has the requisite serious medical

condition, the Court’s analysis does not end here.          Section

3582(c)(1)(A) requires the Court to consider the “factors set

forth in section 3553(a) to the extent they are applicable”

before the Court may reduce his sentence.        These factors include

the need to:    “reflect the nature and circumstances of the

offense and the history and characteristics of the defendant”;

“reflect the seriousness of the offense”; “promote respect of

the law”; and “afford adequate deterrence to criminal conduct.”

           In this regard, the Court cannot ignore the

seriousness of defendant’s violent crimes.        Defendant’s federal

and state convictions stem from an incident in which he opened

fire with a Smith & Wesson 9-millimeter handgun towards six

individuals on a porch in the 5700 block of Belmar Terrace in

Philadelphia.     Defendant fled the scene but was identified by an

eyewitness.     The following day, when police approached defendant

on the street, he fled again, leading to a pursuit that ended in

his arrest.     Before his arrest, defendant had eight prior

convictions, several of which were for drug offenses and

assault.   These crimes are of a serious nature and underscore

the danger defendant poses to the community.        Defendant has not

provided any evidence to suggest otherwise.        Releasing defendant

                                   -7-
       Case 2:09-cr-00441-HB Document 34 Filed 07/28/20 Page 8 of 8



now would not appropriately reflect the nature and circumstances

of his offenses, promote just punishment, or afford adequate

deterrence to criminal conduct.      See section 3553(a).

           The Court, taking all the relevant facts into account,

finds that Robert Gordon has not established extraordinary and

compelling reasons that warrant his entitlement to compassionate

release.   Accordingly, the Court will deny the motion of

defendant for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A).




                                   -8-
